 



EXHIBIT 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES
REGISTERED UNDER THE SECURITIES ACT OF 1933.
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made
as of the ______ day of ____________, ____________, between Goodrich
Corporation, a New York corporation (the “Company”), and ____________ (the
“Employee”). For purposes of this Agreement, all capitalized terms not defined
herein shall have the meanings ascribed thereto under the terms of the Goodrich
Corporation 2001 Equity Compensation Plan (as amended, the “Plan”), unless
otherwise noted.
WHEREAS, the Employee is employed by the Company or its subsidiary corporations;
and
WHEREAS, the Company wishes to grant an award of restricted stock units under
the Plan, subject to the conditions and restrictions set forth in the Plan and
this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee ____________
restricted stock units (the “Units”). Each Unit held by the Employee shall
entitle the Employee to receive (i) one share of common stock, par value $5.00
per share, of the Company (“Common Stock”) upon the vesting of such Unit (as
described below) and (ii) periodic cash payments from the Company equal in value
to any dividend declared and paid on a share of Common Stock (“dividend
equivalents”). Prior to the vesting of a Unit, the Employee shall have no
ownership interest in the Common Stock represented by such Unit and the Employee
shall have no right to vote or exercise proxies with respect to the Common Stock
represented by such Unit. No stock certificates will be issued as of the date of
this Agreement (the “Effective Date”) and the Units shall be subject to
forfeiture and other restrictions as set forth below.

2.   Vesting. The Units will be deemed vested upon the Employee’s continued
employment with the Company or one of the Company’s subsidiary corporations on
the dates set forth in the following schedule:

Three (3) years from the Effective Date — 50% of the Units
Four (4) years from the Effective Date — 75 % of the Units
Five (5) years from the Effective Date — 100% of the Units

    Upon vesting, the Company shall either transfer physical possession of a
stock certificate or certificates for shares of Common Stock in an amount equal
to the number of Units

 



--------------------------------------------------------------------------------



 



    then becoming vested to the Employee or provide for book entry transfer of
such shares to the Employee, subject to Sections 6 and 7 below.   3.   Vesting
of Units Post-Employment.   (a)   In the event of the Employee’s death or
permanent and total disability, as determined by the Committee, all unvested
Units shall vest immediately upon the occurrence of such event.   (b)   In the
event the Employee’s employment with the Company or a subsidiary of the Company
terminates and the Employee is eligible for Early Retirement or Normal
Retirement, as defined in the Goodrich Corporation Employees’ Pension Plan (or
as defined in a subsidiary company’s salaried pension plan in the event the
Employee’s pension benefits are received solely from the subsidiary’s plan) in
effect at the time of the Employee’s termination of employment, all unvested
Units shall vest immediately upon such termination.   (c)   Anything to the
contrary notwithstanding, in the event of a Change in Control of the Company
subsequent to this date, all Units shall immediately vest.   (d)  
Notwithstanding any provisions of this Agreement to the contrary, if the
Employee’s employment with the Company or any of its subsidiary corporations is
terminated for Cause, as defined herein, the Committee may, in its sole
discretion, immediately cancel the Units granted under this Agreement that have
not yet become vested as of any date prior to the date of such termination. For
the purpose of this Agreement, “Cause” shall mean a termination of employment by
the Company due to (i) the commission by the Employee of an act of fraud or
embezzlement against the Company or any of its subsidiary corporations, (ii) a
conviction of the Employee (or a plea of nolo contendere in lieu thereof) for
any crime involving fraud, dishonesty or moral turpitude; or (iii) intentional
violation by the Employee of written policies of the Company or specific
directions of the Board, which misconduct or violation results in material
damage to the Company and continues after written notice thereof and a
reasonable opportunity to cure.   4.   Forfeiture. Except as specifically
provided in Section 3, if the Employee’s employment is terminated prior to any
of the vesting dates set forth in Section 2 above, all of the unvested Units
will be forfeited. In the event of such forfeiture, all rights to receive shares
of Common Stock or dividend equivalents or any other ancillary rights shall
cease and terminate immediately.   5.   Assignability. The rights of the
Employee contingent or otherwise in the Units or dividend equivalents cannot and
shall not be sold, assigned, pledged or otherwise transferred or encumbered
other than by will or by the laws of descent and distribution.   6.   Tax
Withholding. At the time shares of common stock are transferred to the Employee,
the number of shares delivered will be net of the amount of shares sufficient to
satisfy

2



--------------------------------------------------------------------------------



 



    any federal, state and local tax withholding requirements with which the
Company must comply.   7.   Changes in Capital Structure. The number of shares
of Common Stock to be transferred to the Employee upon the vesting of any Units
will be adjusted appropriately in the event of any stock split, stock dividend,
combination of shares, merger, consolidation, reorganization, or other change in
the nature of the shares of Common Stock in the same manner in which other
outstanding shares of Common Stock are affected; provided, that the number of
shares subject to this Agreement shall always be a whole number.   8.  
Continued Employment. Nothing contained herein shall be construed as conferring
upon the Employee the right to continue in the employ of the Company or any of
its subsidiaries as an executive or in any other capacity.   9.   Parties to
Agreement. This Agreement and the terms and conditions herein set forth are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All decisions or interpretations of the Board and of the Committee
shall be binding and conclusive upon Employee or upon Employee’s executors or
administrators upon any question arising hereunder or under the Plan. This
Agreement will constitute an agreement between the company and the Employee as
of the date first above written, which shall bind and inure to the benefit of
their respective executors, administrators, successors and assigns.   10.  
Modification. No change, termination, waiver or modification of this Agreement
will be valid unless in writing and signed by all of the parties to this
Agreement.   11.   Consent to Jurisdiction. The Employee hereby consents to the
jurisdiction of any state or federal court located in the county in which the
principal executive office of the Company is then located for purposes of the
enforcement of this Agreement and waives personal service of any and all process
upon the Employee. The Employee waives any objection to venue of any action
instituted under this Agreement.   12.   Notices. All notices, designations,
consents, offers or any other communications provided for in this Agreement must
be given in writing, personally delivered, or by facsimile transmission with an
appropriate written confirmation of receipt, by nationally recognized overnight
courier or by U.S. mail. Notice to the Company is to be addressed to its then
principal office. Notice to the Employee or any transferee is to be addressed to
his/her/its respective address as it appears in the records of the Company, or
to such other address as may be designated by the receiving party by notice in
writing to the Secretary of the Company.   13.   Further Assurances. At any
time, and from time to time after executing this Agreement, the Employee will
execute such additional instruments and take such actions as may be reasonably
requested by the Company to confirm or perfect or otherwise to carry out the
intent and purpose of this Agreement.

3



--------------------------------------------------------------------------------



 



14.   Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.   15.  
Captions. Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.   16.   Entire Agreement. This
Agreement represents the parties’ entire understanding and agreement with
respect to the issuance of the Units, and each of the parties acknowledges that
it has not made any, and makes no promises, representations or undertakings,
other than those expressly set forth or referred to therein.   17.   Governing
Law. This Agreement is subject to the condition that this award will conform
with any applicable provisions of any state or federal law or regulation in
force either at the time of grant. The Committee and the Board reserve the right
pursuant to the condition mentioned in this paragraph to terminate all or a
portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company.    
  This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first day hereabove first written.

            GOODRICH CORPORATION
      By:   /s/         Vice President             

Accepted by:
 
(Employee’s name)

4